Citation Nr: 0215173	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  01-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke


REMAND

The veteran served on active duty from September 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In his substantive appeal, VA From 9, Appeal to the Board of 
Veterans Appeals, received by the RO in December 2000, the 
veteran indicated in block 8 that he sought a hearing before 
a member of the Board at the local VA office.

The record shows that the veteran was scheduled for a hearing 
to be held on November 11, 2002.  Notice of this scheduled 
hearing date was sent to him on January 22, 2002.  A copy of 
the letter is in the claims folder, and is annotated that he 
failed to report for the scheduled hearing.  The notation is 
dated February 22, 2002.  A report of contact, dated in 
September 2002 explains that the intended date for the 
hearing was November 11, 2001.  How this could be so when the 
notification letter was not sent out until January 2002 
remains unclear.  Nonetheless, whether the notification 
letter sent to the veteran advised him of an erroneous date 
or the notation that he had failed to report was simply 
premature, the veteran cannot be held to blame for failing to 
appear for a hearing for which he did not have sufficient 
notice.

The veteran has indicated that he still wishes a hearing 
before a member of the Board appearing at the local RO.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



